


Exhibit 10.2


Covidien plc
2007 Stock and Incentive Plan
Terms and Conditions
of
Performance Unit Award FY11-FY13 Performance Cycle
PERFORMANCE UNIT AWARD granted on December 1, 2010 (the “Grant Date”).
1.    Grant of Performance Units. Covidien plc (the “Company”) has granted to
you Performance Units, the target amount of which is set forth in the Grant
Letter that issued this Award to you, subject to the provisions of these Terms
and Conditions and the Plan. The Company will hold the Performance Units in a
bookkeeping account on your behalf until such units become payable or are
forfeited or cancelled.
2.    Amount and Form of Payment. Each Performance Unit represents one (1)
Ordinary Share and any Performance Units that vest pursuant to Section 4 will be
redeemed solely for Shares, subject to Section 10.
3.    Dividends. Each unvested Performance Unit will be credited with a Dividend
Equivalent Unit (“DEU”) for any cash or stock dividends distributed by the
Company on an Ordinary Share; provided, however, that the stock dividend
distributed in respect of the separation of the Company's Pharmaceuticals
business, as described in a Form 10 initially filed with the U.S. Securities and
Exchange Commission on February 1, 2013 (“Separation”), shall not be treated as
a dividend for purposes of crediting DEUs hereunder. DEUs will be calculated at
the same dividend rate paid to other holders of Ordinary Shares and will be
adjusted and vest in accordance with the adjustment and vesting provisions
applicable to the underlying Performance Units.
4.    Vesting.


(i)    Except as provided below, Performance Units subject to this Award will
fully vest on September 27, 2013 (“Vesting Date”); provided, however, that prior
to the Vesting Date the Committee certifies the performance results (as
described in Appendix A) and further provided that you are an Employee on the
Vesting Date. The target number of Performance Units specified in the Grant
Letter shall be adjusted at the Vesting Date based on the attained level of
achievement for the FY11-FY13 performance cycle (as described in Appendix A).


(ii)    If your employment terminates before full (100%) vesting, you will
forfeit the unvested portion of Performance Units. However, if your employment
terminates due to Normal Retirement (your employment terminates on or after the
date you attain age 60 and the sum of your age and years of service equals at
least 70), Retirement (your employment terminates on or after the date you
attain age 55 and the sum of your age and years of service equals at least 60),
death, Disability, a Change in Control or Divestiture or Outsourcing Agreement,
Performance Units subject to this Award may become vested in accordance with the
provisions of Section 5, 6 or 7, as applicable.

1/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------






5.    Retirement, Normal Retirement, Disability or Death. Notwithstanding the
vesting provisions described in Section 4, Performance Units subject to this
Award may become vested if your Termination of Employment is a result of your
Retirement, Normal Retirement, Disability or death as follows:
(i)    Retirement. If your employment terminates as a result of your Retirement
(as defined in Section 4) and your Retirement occurs less than 12 months after
the Grant Date, you will forfeit all Performance Units subject to this Award.
If, however, your Retirement occurs at least 12 months after the Grant Date and,
had you continued in employment through the Vesting Date you would have become
fully vested in Performance Units subject to this Award, then you will be
entitled to pro rata vesting of Performance Units subject to this Award that
would have become fully vested based on (A) the number of whole months completed
from Grant Date through your Termination of Employment date divided by 36 times
(B) the total number of Performance Units subject to this Award that would have
become fully vested after adjustment for the attained level of achievement. If
you are entitled to pro rata vesting of any Performance Units pursuant to this
Section 5(i), such vesting shall occur at the same time and in the same manner
as the vesting of active employees in performance units attributable to the
FY11-FY13 performance cycle (i.e., upon the Vesting Date) and shall, in no
event, become vested or delivered prior to such time.
(ii)    Normal Retirement, Disability or Death. If your employment terminates as
a result of your Normal Retirement (as defined in Section 4), your death or a
Disability, and had you continued in employment through the Vesting Date you
would have become fully vested in Performance Units subject to this Award, then
you will become fully vested in the total number of Performance Units subject to
this Award that would have become fully vested after adjustment for the attained
level of achievement. If you are entitled to full vesting of any Performance
Units pursuant to this Section 5(ii), such vesting shall occur at the same time
and in the same manner as the vesting of active employees in performance units
attributable to the FY11-FY13 performance cycle (i.e., upon the Vesting Date)
and shall, in no event, become vested or delivered prior to such time.
6.    Termination of Employment Following a Change in Control. Notwithstanding
the vesting provisions described in Section 4, these Performance Units may
become vested in the manner described in Section 6(iii) below if you experience
a Termination of Employment after a Change in Control and you satisfy either
Section 6(i) or Section 6(ii).


(i)    Within 12 months after a Change in Control, the Company or any Subsidiary
terminates your employment for any reason other than Cause, Disability or death;
or


(ii)    Within 12 months after a Change in Control and within 60 days after one
of the events listed in this Section 6(ii), you terminate your employment
because (A) the Company or any Subsidiary (1) assigns or causes to be assigned
to you duties inconsistent in any material respect with your position as in
effect immediately prior to the Change in Control; (2) makes or causes to be
made any material adverse change in your position (including titles and
reporting relationships and level), authority, duties or responsibilities; or
(3) takes or causes to be taken any other action which, in your reasonable
judgment, would cause you to violate your ethical or professional obligations
(after written notice of such judgment has been provided by you to the Company
and the Company has been given a 15-day period within which to cure such
action), or which results in a significant diminution in your position,
authority, duties or responsibilities; or

2/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




(B) the Company or any Subsidiary, without your consent, (1) requires you to
relocate to a principal place of employment more than 50 miles from your
existing place of employment; or (2) reduces your base salary, annual bonus, or
retirement, welfare, share incentive, perquisite (if any) and other benefits
when taken as a whole.


(iii)    If your employment terminates after a Change in Control in a manner
that satisfies either Section 6(i) or Section 6(ii) above and, had you continued
in employment through the Vesting Date you would have become fully vested in
Performance Units subject to this Award, then you will become fully vested in
the total number of Performance Units that would have become fully vested after
adjustment for the attained level of achievement. If you are entitled to full
vesting of any Performance Units pursuant to this Section 6(iii), such vesting
shall occur at the same time and in the same manner as the vesting of active
employees in performance units attributable to the FY11-FY13 performance cycle
(i.e., upon the Vesting Date) and shall, in no event, become vested or delivered
prior to such time.


7.     Termination of Employment Resulting From Divestiture or Outsourcing
Agreement. Notwithstanding the vesting provisions described in Section 4, and
subject to the provisions of subsection (i) below, if your employment with the
Company or a Subsidiary terminates as a result of a Divestiture or Outsourcing
Agreement and, had you continued in employment through the Vesting Date you
would have become fully vested in Performance Units subject to this Award, then
you shall be entitled to pro rata vesting in Performance Units subject to this
Award that would have become fully vested based on (A) the number of whole
months completed from Grant Date through your Termination of Employment date
divided by 36 times (B) the total number of Performance Units subject to this
Award that would have become vested after adjustment for the attained level of
achievement. If you are entitled to pro rata vesting of any Performance Units
pursuant to this Section 7, such vesting shall occur at the same time and in the
same manner as the vesting of active employees in performance units attributable
to the FY11-FY13 performance cycle (i.e., upon the Vesting Date and shall, in no
event, become vested or delivered prior to such time.


(i)    Notwithstanding the foregoing provisions of this Section 7, you shall not
be eligible for pro-rata vesting if (A) your Termination of Employment occurs on
or prior to the closing date of a Divestiture or such later date as is provided
specifically in the applicable transaction agreement or related agreements, or
on the effective date of an Outsourcing Agreement (the “Applicable Employment
Date”), and (B) you are offered Comparable Employment with the buyer, successor
company or Outsourcing Agent, as applicable, but do not commence such employment
on the Applicable Employment Date.


(ii)    For purposes of this Section 7 and these Terms and Conditions, (A)
“Comparable Employment” means employment at a location that is no more than 50
miles from your job location at the time of your Termination of Employment that
has a base salary and target bonus opportunity that is at least equal to your
base salary and target bonus opportunity in effect immediately prior to your
Termination of Employment; (B) “Disposition of Assets” means the disposition by
the Company or a Subsidiary of all or a portion of the assets used by the
Company or Subsidiary in a trade or business to an unrelated individual or
entity; (C) “Disposition of a Subsidiary” means the disposition by the Company
or Subsidiary of its interest in a subsidiary or controlled entity to an
unrelated individual or entity, provided that such subsidiary or controlled
entity ceases to be a member of the Company's controlled group as a result of
such disposition; (D) “Divestiture” means a Disposition of Assets or a
Disposition of a Subsidiary; and (E) “Outsourcing Agreement” means a written
agreement between the Company or Subsidiary and an unrelated third party
(“Outsourcing Agent”) pursuant to which (1) the Company or Subsidiary transfers
the

3/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




performance of services previously performed by Company or Subsidiary employees
to the Outsourcing Agent, and (2) the Outsourcing Agreement includes an
obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.
8.    Withholdings. The Company has the right, prior to the issuance or delivery
of any Shares subject to this Award, to withhold or require from you the amount
necessary to satisfy applicable tax requirements (e.g., income tax, social
insurance, payroll tax and payment on account), as determined by the Company.
If, at any time after the Grant Date, you become subject to tax in more than one
jurisdiction, the Company may be required to withhold or account for applicable
tax requirements in the various jurisdictions. By accepting this Award, you
authorize the Company or any Subsidiary to satisfy applicable tax or tax
withholding requirements by (i) withholding from your wages or other cash
compensation payable to you or (ii) withholding from any proceeds resulting from
the sale of Shares subject to this Award either through a voluntary sale or
through a mandatory sale arranged by the Company on your behalf and pursuant to
this authorization. Furthermore, if the Shares subject to this Award vest under
circumstances where they have not otherwise been fully paid-up in accordance
with the requirements of Irish law, the Company or any Subsidiary may require
you to pay the par value of each Share which vests hereunder at the time of such
vesting. The Company or any Subsidiary may take the payment from you by
application of any of the methods of withholding set forth herein. If the
Company or any Subsidiary cannot withhold or account for all taxes associated
with this Award, or obtain payment of the par value of each Share that vests
hereunder, by application of the means described herein, then, by accepting this
Award, you agree that you will pay to the Company or any Subsidiary all amounts
necessary to satisfy applicable tax requirements or the requirement that Shares
be issued on a fully paid-up basis and acknowledge that the Company may refuse
to issue or deliver Shares subject to this Award, or the proceeds from the sale
of such Shares, if you do not comply with such obligations.
9.    Transfer of Award. You may not transfer this Award or any interest in
Performance Units except by will or the laws of descent and distribution. Any
other attempt to transfer this Award or any interest in Performance Units is
null and void.
10.    Forfeiture of Award. You will forfeit all or a portion of the Performance
Units subject to this Award if your employment terminates under the
circumstances described below:
(i)    If the Company or Subsidiary terminates your employment for Cause,
including without limitation a termination as a result of your violation of the
Company's Guide to Business Conduct, then the Company will immediately rescind
all unvested Performance Units subject to this Award and you will forfeit all
rights you have with respect to this Award. Also, by accepting this Award, you
agree and promise to deliver to the Company immediately upon your Termination of
Employment for Cause, Shares (or, in the discretion of the Company, cash) equal
in value to the amount of all Performance Units subject to this Award that
vested during the 12-month period that occurs immediately before your
Termination of Employment for Cause.
(ii)    If, after your Termination of Employment, the Committee determines in
its sole discretion that while you were a Company or Subsidiary employee you
engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then the Company will
immediately rescind all unvested Performance Units subject to this Award and you
will forfeit all rights you have with respect to this Award. Also, by accepting
this Award, you agree and promise to deliver to the Company immediately upon the
date the Committee determines that you could have been terminated for Cause,
Shares (or, in the discretion of the Company, cash) equal in value to the amount
of all Performance Units subject to this Award

4/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




that vested during the period that begins 12 months immediately before your
Termination of Employment and ends on the date that the Committee determines
that you could have been terminated for Cause.
(iii)     If the Committee determines in its sole discretion that at any time
after your Termination of Employment and prior to the first anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or any Subsidiary or (B)
entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (1) such employment or consultation arrangement would likely (in the
Committee's sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or any Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then the Company will
immediately rescind all unvested Performance Units subject to this Award and you
will forfeit all rights you have with respect to this Award. Also, by accepting
this Award, you agree and promise to deliver to the Company immediately upon the
Committee's determination date Shares (or, in the discretion of the Company,
cash) equal in value to the amount of all Performance Units subject to this
Award that vested during the period that begins 12 months immediately before
your Termination of Employment and ends on the date of the Committee's
determination.
11.    Adjustments. In the event of any stock split, reverse stock split,
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), extraordinary cash dividend, recapitalization,
merger, consolidation, split-up, spin-off, reorganization, combination,
repurchase or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event, the Committee shall adjust the number and kind
of Shares covered by this Award and other relevant provisions to the extent
necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided by this Award. Any such determinations and
adjustments made by the Committee will be binding on all persons.
12.    Restrictions on Payment of Shares. Payment of Shares for Performance
Units is subject to the conditions that, to the extent required at the time of
delivery of such Shares:
(i)    The Shares covered by this Award will be duly listed, upon official
notice of issuance, on the NYSE; and
(ii)    A Registration Statement under the United States Securities Act of 1933
with respect to the Shares will be effective or an exemption from registration
will apply.
The Company will not be required to deliver any Shares until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by the Company's legal counsel.
13.    Disposition of Securities. By accepting this Award, you acknowledge that
you have read and understand the Company's Insider Trading Policy and are aware
of and understand your obligations under United States federal securities laws
with respect to trading in the Company's securities. The Company has the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Performance Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.

5/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




14.    Plan Terms Govern. The vesting of Performance Units, the disposition of
any Shares received on or after such vesting, and the treatment of any gains
received upon such disposition are subject to the terms of the Plan and any
rules that the Committee prescribes. The Plan document, as amended from time to
time, is incorporated into these Terms and Conditions. The Grant Letter and
these Terms and Conditions shall together constitute the Award Certificate
referred to in the Plan. Unless defined herein, capitalized terms used in these
Terms and Conditions are defined in the Plan. If there is any conflict between
the terms of the Plan and these Terms and Conditions, the Plan's terms govern.
By accepting this Award, you acknowledge receipt of the Plan and the prospectus,
as in effect on the Grant Date.
15.    Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law (“Personal Data”). Personal Data includes, but is not limited to, the
information provided to you as part of the grant package and any changes thereto
(e.g., details of Performance Units, including amounts awarded, unvested or
vested), other appropriate personal and financial data about you (e.g., name,
home address, telephone number, date of birth, nationality, job title, reason
for termination of employment, and social security, social insurance or other
identification number), and information about your participation in the Plan and
Shares obtained under the Plan from time to time. By accepting this Award, you
give your explicit consent to the Company's accumulating and processing Personal
Data as necessary or appropriate for Plan administration. Your Personal Data
will be retained only as long as is necessary to administer your participation
in the Plan. If applicable, by accepting this Award, you also give your explicit
consent to the Company's transfer of Personal Data outside the country in which
you work or reside and to the United States of America where the same level of
data protection laws may not apply as in your home country. The legal persons
for whom your Personal Data are intended include the Company, its Subsidiaries
(or former Subsidiaries as are deemed necessary), the outside Plan
administrator, and any other person that the Company retains or utilizes for
compensation planning or Plan administration purposes. You have the right to
request a list of the names and addresses of any potential recipients of your
Personal Data and to review and correct your Personal Data by contacting your
local Human Resources Representative. By accepting this Award, you acknowledge
your understanding that the transfer of the information outlined here is
important to Plan administration and that failure to consent to the transmission
of such information may limit or prohibit your participation in the Plan.
16.    No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company's sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation for services of any kind
rendered to the Company or any Subsidiary. You further agree that this Award,
and your Plan participation, do not form, and will not be interpreted as
forming, an employment contract or guarantee of employment with the Company or
any Subsidiary. The Company, in its sole discretion, voluntarily established the
Plan and may amend or terminate it at any time pursuant to the terms of the
Plan. You understand that the grant of performance units under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive future grants of any performance units, or benefits in lieu of
performance units, even if performance units have been granted repeatedly in the
past and that all decisions with respect to future grants will be in the
Company's sole discretion. By accepting this Award, you also acknowledge that
this Award and any gains received hereunder are extraordinary items and are not
considered part of your salary or compensation for purposes of any pension or
retirement benefits or for purposes of calculating any termination, severance,
redundancy, resignation, end of service payments, bonuses, long-service awards,
life or accident insurance benefits or similar payments. Neither this Award, nor
any gains

6/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




received hereunder, is intended to replace any pension rights or compensation.
If the Company or Subsidiary terminates your employment for any reason, you
agree that you will not be entitled to damages or compensation for breach of
contract, dismissal (in any circumstances, including unfair dismissal) or
compensation for loss of office or otherwise to any sum, Shares, Performance
Units or other benefits to compensate you for the loss or diminution in value of
any actual or prospective rights, benefits or expectation under or in relation
to the Plan.
17.    Limitations. Nothing in these Terms and Conditions or the Plan grants to
you any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary's right to terminate your
employment at any time and for any reason, subject to applicable law. Payment of
Shares is not secured by a trust, insurance contract or other funding medium,
and you do not have any interest in any fund or specific Company or Subsidiary
asset by reason of this Award. You have no rights as a stockholder of the
Company pursuant to this Award until Shares are actually delivered to you.
18.    Entire Agreement and Amendment. These Terms and Conditions and the Plan
constitute the entire understanding between you and the Company regarding this
Award. These Terms and Conditions supersede any prior agreements, commitments or
negotiations concerning this Award. These Terms and Conditions may not be
modified, altered or changed except by the Committee (or its delegate) in
writing and pursuant to the terms of the Plan.
19.    Severability. The invalidity or unenforceability of any provision of
these Terms and Conditions will not affect the validity or enforceability of the
other provisions of these Terms and Conditions, which will remain in full force
and effect. Moreover, if any provision is found to be excessively broad in
duration, scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.
20.    Language. If you have received a translation of these Terms and
Conditions or any other document related to the Plan in a language other than
English, then the English version of such document shall govern.
21.    Notices. By accepting this Award, you agree to receive documents, notices
and any other communications relating to your participation in the Plan in
writing by regular mail to your last known address on file with your employer,
the Company or Subsidiary or any outside Plan administrator, or by electronic
means, including by e-mail, through an online system maintained by any outside
Plan administrator, or by a posting on the Company's intranet website or on an
online system or website maintained by any outside Plan administrator.
22.    Appendices. The Appendices are an integral part of these Terms and
Conditions and any reference herein to these Terms and Conditions includes the
Appendices in such reference. If, on the Grant Date, you reside in a country
listed in Appendix B, then the provisions of Appendix B with respect to such
country shall govern with respect to the matters described therein. If, after
the Grant Date, you relocate to another country and any or all of your countries
of residence are listed in Appendix B, then the Company may determine that some
or all of the provisions of Appendix B with respect to such countries govern if
necessary to comply with applicable law or to facilitate Plan administration.
23.    Governing Law. This Award and these Terms and Conditions are governed by
the law of Ireland and shall be construed accordingly; provided, however, that,
to the extent that any provisions of

7/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




Irish employment law are relevant, such provisions shall only apply to an
individual who has entered into a contract of employment with the Company or any
of its Irish subsidiaries.
24.    Acceptance. By accepting this Award, you agree to the following:


(i)    You have carefully read, fully understand and agree to all of the terms
and conditions contained in the Plan and these Terms and Conditions; and


(ii)    You understand and agree that the Plan and these Terms and Conditions
constitute the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded.


You will be deemed to consent to the application of all of the terms and
conditions set forth in the Plan and these Terms and Conditions unless you
contact Covidien, c/o Equity Plan Administration, 15 Hampshire Street,
Mansfield, MA 02048 USA in writing within thirty (30) days of receiving the
grant package. Receipt by the Company of your non-consent will nullify this
Award unless otherwise agreed to in writing by you and the Company.





8/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




Appendix A
to
Terms and Conditions
of
Performance Unit Award
Performance Unit Award Vesting Requirements
FY11-FY13 Performance Cycle




Performance Goals
This Appendix A describes the vesting requirements for performance units
(“PSUs”) awarded under these “Terms and Conditions of Performance Unit Award”
for the FY11-FY13 performance cycle (September 25, 2010 through the effective
date of the Separation (as defined in Section 3), which currently is scheduled
for June 28, 2013). The number of PSUs subject to these Terms and Conditions
that vest is based upon the Company's Total Shareholder Return as compared to
the Total Shareholder Return of the Healthcare Industry Index during the
FY11-FY13 performance cycle, as described further below. Upon the expiration of
the performance cycle but before the Vesting Date, the Committee shall calculate
the level of achievement attained for the FY11-FY13 performance cycle (in the
manner described below), certify the extent to which the performance goals have
been achieved and authorize the vesting of PSUs to occur on the Vesting Date.
Provided that you remain in employment with the Company through the Vesting
Date, you shall become vested in the number of PSUs that corresponds to the
attained level of achievement certified by the Committee. Except as otherwise
provided in these Terms and Conditions, if your employment terminates for any
reason before the Vesting Date, you will automatically forfeit all Performance
Units and they will be cancelled as of your Termination of Employment date.


Healthcare Industry Index
The Healthcare Industry Index includes the following companies: Baxter
International Inc., Becton Dickinson and Company, Boston Scientific Corp.,
Bristol-Myers Squibb Co., CR Bard Inc., Cardinal Health, Inc., CareFusion
Corporation, Eli Lilly and Company, Hospira Inc., Johnson & Johnson, Medtronic,
Inc., PerkinElmer Inc., St. Jude Medical Inc., Stryker Corp., Thermo Fisher
Scientific, Inc., Waters Corp., and Zimmer Holdings Inc.


If two companies in the Healthcare Industry Index merge, the surviving company
shall remain in the Healthcare Industry Index. If a company in the Healthcare
Industry Index merges with, or is acquired by, a company that is not in the
Healthcare Industry Index, and the company in the Healthcare Industry Index is
the surviving company, then the surviving company shall be included in the
Healthcare Industry Index. If a company in the Healthcare Industry Index merges
with, or is acquired by, a company that is not in the Healthcare Industry Index,
and the company in the Healthcare Industry Index is not the surviving company or
the surviving company is no longer publicly traded, then the surviving company
shall not be included in the Healthcare Industry Index.


Notwithstanding the foregoing, if a company in the Healthcare Industry Index
ceases to be listed in the Healthcare Sector under the Standard & Poor's Global
Industry Classification Standard (GICS) at any time during the performance
period (including after a merger, acquisition or other business transaction
described above), then it shall not be included in the Healthcare Industry
Index.



9/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




Total Shareholder Return
Total Shareholder Return for the Company and each company in the Healthcare
Industry Index shall include dividends paid and shall be determined as follows:


Total Shareholder Return = (Change in Stock Price + Dividends Paid) / Beginning
Stock Price


“Beginning Stock Price” means the average closing price as reported on the New
York Stock Exchange of one (1) share of common stock for the first sixty (60)
trading days of the Performance Cycle.


“Change in Stock Price” means the difference between the Beginning Stock Price
and the Ending Stock Price.


“Dividends Paid” means the total of all dividends paid on one (1) share of stock
during the Performance Cycle; provided, however, that the stock dividend
distributed in respect of the Separation, shall not be treated as a dividend for
purposes of calculating the Company's “Dividends Paid” hereunder.


“Ending Stock Price” means the average closing price in regular way trading as
reported on the New York Stock Exchange of one (1) share of common stock for the
last sixty (60) trading days of the Performance Cycle.


“Performance Cycle” means the period commencing September 25, 2010 and ending on
the effective date of the Separation, which currently is scheduled for June 28,
2013.


Example: If the Beginning Stock Price for a company was $50.00 per share, the
company paid $5.00 in dividends over the Performance Cycle and the Ending Stock
Price was $55.00 per share (thereby making the Change in Stock Price $5.00
($55.00 minus $50.00)), then the Total Shareholder Return for that company would
be twenty percent (20%). The calculation is as follows: .2 = ($5 + $5) / $50


Calculation of Percentile Performance
Following the Total Shareholder Return determination for the Company and each of
the companies in the Healthcare Industry Index, the Company and the companies in
the Healthcare Industry Index will be ranked, in order of maximum to minimum,
according to their respective Total Shareholder Return.


After this ranking, the percentile performance of the Company as compared to the
other companies in the Healthcare Industry Index shall be determined by the
following formula:


P = 1 –
R – 1
N – 1



“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.


“N” represents the number of companies in the Healthcare Industry Index,
including the Company.


“R” represents the Company's ranking versus the other companies in the
Healthcare Industry Index.


Example: If the Company ranked 7th out of 18 companies, the performance will be
in the 65th percentile.


The calculation is as follows: .65 = 1 - (7-1)/(18-1)





10/11        FY11 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




Calculation of Grant Multiplier
Following the percentile performance determination for the Company, the
following multipliers will be utilized to determine the percentage of
Performance Units that shall become vested, if any.


Percentile Performance                 Grant Multiplier


75th and higher                    2x
At least 50th but less than 75th                See below*
At least 25th but less than 50th             See below**
Less than 25th                         Zero (all PSUs are forfeited)


*If percentile performance equals or exceeds the 50th percentile, but is less
than the 75th percentile, then the Grant Multiplier is determined by the
following formula: GM = (4 x PF) - 1.


**If percentile performance equals or exceeds the 25th percentile, but is less
than the 50th percentile, then the Grant Multiplier is determined by the
following formula: GM = 2 x PF.


“GM” represents the Grant Multiplier.


“PF” represents the Company's percentile performance expressed as a fraction.


Example: If an employee was issued 100 PSUs and the Company achieved a
percentile performance in the 80th percentile for the applicable performance
cycle, then the employee would vest in 200 PSUs at the end of such cycle (2 x
100). If, instead, the Company achieved a percentile performance in the 60th
percentile, then the grant multiplier would be 1.4 ((4 x .60) -1) and the
employee would vest in 140 PSUs (1.4 x 100) at the end of the performance cycle.


Example: If an employee was issued 150 PSUs and the Company achieved a
percentile performance in the 40th percentile for the applicable performance
cycle, then the grant multiplier would be .80 (2 * .40) and the employee would
vest in 120 PSUs (.80 x 150) at the end of such cycle. If, instead, the Company
achieved a percentile performance in the 20th percentile, then all PSUs would be
forfeited.





11/11        FY11 Grant Standard PSU Ts&Cs Amended